Per Curiam.

Decision of this court dated December 17, *9901964 (22 A D 2d 982) amended, and as amended to be as follows: Order appealed from, which denied vacatur of the stay contained in the order to show cause signed November 24, 1964, modified by vacating the stay insofar as it ordered that defendant, State Liquor Authority, is hereby stayed “ from accepting or processing applications for new licenses to sell liquor at retail for consumption off the premises”, and insofar as it may be interpreted to restrain the processing of applications for locations within 1,500 feet of an existing location, and, as so modified, affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.